Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 64-83, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed June 30, 2021. Claims 1 - 63 cancelled. Claims 64-83 presented for Examination. Applicant’s amendment has been fully considered and entered.
Priority
3.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 06/30/2021 but claims the benefit of U.S. continuation application number  16/159412 filed on 10/12/2018 and U.S. provisional application number 62/691960  filed on 06/29/2018 and 62643695   filed on 03/15/2018 and 62580928   filed on 11/02/2017 and 62572373   filed on 10/13/2017 and 62572379 filed on 10/13/2017.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/19/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 64, 66-68, 71-72, 74-76, 79-80 and 82-83 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 64, 66-68, 71-72, 74-76, 79-80 and 82-83, the phrase "can be" and “to be”, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Double Patenting
6.       Claims 64-83 rejected on the ground of nonstatutory double patenting over claims 1-14 of U.S. Patent No. 11083419 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
8.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.       Claims 64-83 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chamberlain (US 2018/0333052 A1) (hereinafter Chamberlain) in view of Ribble (US 2017/0345275 A1) (hereinafter Ribble).
Regarding claim 64, Chamberlain discloses one or more computer memories collectively having contents configured to cause a mobile device configured to be carried by a caregiver at a residential facility to perform a method (FIG. 1, mobility aid monitoring system, para 046, processing device 156 includes one or more devices that are capable of executing instructions, instructions stored by the memory device 158, to perform various tasks associated with mobility-aid monitoring, para 115, computing device 950 include tablet computer, mobile computing device (such as a smart phone, an iPod® or iPad® mobile digital device, or other mobile devices), or other devices configured to process digital instructions), the method comprising: 
displaying, via a user interface, information identifying a location in which a resident of the residential facility is predicted, on a basis of output from sensors near the location, to be in need of assistance (para 44, alert generated upon detecting that mobility aid has fallen over,  para 67, computing device 106  generate a user interface displays various types of information during course of an ongoing mobility event ); and 
displaying, via the user interface, a control that can be activated to indicate that a person associated with the mobile device is undertaking to provide assistance in the identified location (para102, computing device 108  displays through user interface screen 480 to allow a user to view and interact with data from the monitoring device 102, para 105, mobility event data displays during or after a mobility event).
Even though Chamberlain discloses computing device 950 include a desktop computer, a laptop computer, a tablet computer, a mobile computing device (such as a smart phone, an iPod® or iPad® mobile digital device, or other mobile devices), or other devices configured to process digital instructions to detect conditions [0115], In analogous art, Ribble more specifically discloses displaying control that can be activated to indicate that a person is undertaking to provide assistance in the identified location (paragraph 0027, processor 100 output information, automatically based on adverse event occurrence information, paragraph 0043, egress profile can be learned over time by monitoring person and identifying common characteristics or patterns that precede person attempting to egress, paragraph 0049-0050, value is determined based on statistical analysis of historical data sets showing prior events, FIG. 7 is a flow chart of a procedure for predicting when a person is going to egress, conditions sensed by and determined based on statistical analysis of historical data sets showing prior events, and based on historical data, identify when a person is likely to egress).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system configured to determine when an occupant supported on a person support structure is going to egress disclosed by Chamberlain to detecting patient movement on, exit from, or impending exit from a patient support system such as a hospital bed  as taught by Ribble for caregiver to remotely monitor patient movement relative to a reference load cell distribution, impending patient exit from bed [Ribble, Abstract].
Regarding claim 65, Chamberlain discloses the computer memories of claim 64, the method further comprising: receiving input activating the displayed control; and in response to receiving the input, contemporaneously with receiving the input, sending to a server a notification identifying the mobile device that reflects receiving the input (para 66, monitoring device 102 may identifying a start and end of a mobility event based on the sequence of captured motion data, para 73, communication node 104 may also include an identifier  of the monitoring device 102 that generated the monitoring device data 284, para 75, computing device 106 analyzes the data to identifying events that indicate potential health concerns).
Regarding claim 66, Chamberlain discloses the computer memories of claim 64, the method further comprising displaying a control that can be activated to indicate that the person associated with the mobile device will not undertake to provide assistance in the identified location (para 79, communication node 104, it is identifier  as a potential wakeup event, para 38, communication node 104  determine a signal strength indicative of the distance between the communication node 104 and the monitoring device 102 and/or the location of the monitoring device 102, para 50, alarm element 164 may include a light emitting diode (LED) that may be activated by the processing device 156 to indicate the occurrence of an alarm condition).
Regarding claim 67, Chamberlain discloses the computer memories of claim 66, the method further comprising: receiving input activating the displayed control that can be activated to indicate that the person associated with the mobile device will not undertake to provide assistance in the identified location (para 38, communication node 104  determine a signal strength indicative of the distance between the communication node 104 and the monitoring device 102 and/or the location of the monitoring device 102); and 
in response to receiving the input, contemporaneously with receiving the input, sending to a server a notification identifying the mobile device that reflects receiving the input (para 28, monitoring device may communicate with the communication node in response to detecting the beginning of mobility event, para 77, In response to the alert, the patient may take an action to clear the alert ).
Regarding claim 68, Chamberlain discloses the computer memories of claim 64, the method further comprising: receiving first input activating the control; and in response to receiving the first input, displaying a second control that can be activated to indicate that the person associated with the mobile device has completed a visit to the identified location (para 77, In response to the alert, the patient may take an action to clear the alert. If, however, the patient does not clear the alert within a response time period, a second alert may be generated. The second alert may be directed to a secondary user associated with the patient, claim 18 of Chamberlain  response to determining that the patient has not  responded to the alert within a response time period, generating a second alert directed to a secondary user associated with patient).
Regarding claim 69, Chamberlain discloses the computer memories of claim 68, the method further comprising: receiving input activating the second control; and in response to receiving the input activating the second control, displaying a survey seeking information about the visit to the identified location (para 50, alarm element 164 may include a light emitting diode (LED) that may be activating by the processing device 156 to indicate the occurrence of an alarm condition, para 75, computing device 106 analyzes the data to identify events that may indicate potential health concerns, such as wandering during the night, frequent bathroom visits, para 88, mobility events may be classified as bathroom visits based on time value and duration value and classification is also based on a preceding mobility event).
Regarding claim 70, Chamberlain discloses the computer memories of claim 69, the method further comprising: receiving input responding to the survey; and sending to a server a representation of the input responded to the survey (para 88, mobility events may be classified as bathroom visits based on time value and duration value and classification is also based on a preceding mobility event).
Regarding claim 71, Chamberlain discloses the computer memories of claim 64, wherein the resident of the residential facility is predicted to be in need of assistance based, at least in part, on one inference rule selected from a plurality of inference rules (para 88, Based on the comparison and/or the other factors described above, the mobility event classified as a different types of visit, para 32, mobility events may be classified as bathroom visits, for example, and an alert may be generated if the number of mobility events classified as bathroom visits exceeds a threshold).
Regarding claim 72, Chamberlain discloses a method (FIG. 1, mobility aid monitoring system, para 115, computing device 950 include tablet computer, mobile computing device (such as a smart phone, an iPod® or iPad® mobile digital device, or other mobile devices), comprising: 
displaying information identifying a location in which a resident of a residential facility is predicted, on a basis of output from sensors near the location, to be in need of assistance (para 44, alert generated upon detecting that mobility aid has fallen over,  para 67, computing device 106  generate a user interface that displaying various types of information during the course of an ongoing mobility event); and 
displaying a control that can be activated to indicate that a person associated with the mobile device is undertaking to provide assistance in the identified location (para102, computing device 108  displaying through user interface screen 480 to allow a user to view and interact with data from the monitoring device 102, para 105, mobility event data displaying during or after a mobility event).
Even though Chamberlain discloses computing device 950 include a desktop computer, a laptop computer, a tablet computer, a mobile computing device (such as a smart phone, an iPod® or iPad® mobile digital device, or other mobile devices), or other devices configured to process digital instructions to detect conditions [0115], In analogous art, Ribble more specifically discloses displaying control that can be activated to indicate that a person is undertaking to provide assistance in the identified location (paragraph 0027, processor 100 output information, automatically based on adverse event occurrence information, paragraph 0043, egress profile can be learned over time by monitoring person and identifying common characteristics or patterns that precede person attempting to egress, paragraph 0049-0050, value is determined based on statistical analysis of historical data sets showing prior events, FIG. 7 is a flow chart of a procedure for predicting when a person is going to egress, conditions sensed by and determined based on statistical analysis of historical data sets showing prior events, and based on historical data, identify when a person is likely to egress).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system configured to determine when an occupant supported on a person support structure is going to egress disclosed by Chamberlain to detecting patient movement on, exit from, or impending exit from a patient support system such as a hospital bed  as taught by Ribble for caregiver to remotely monitor patient movement relative to a reference load cell distribution, impending patient exit from bed [Ribble, Abstract].
Regarding claim 73, Chamberlain discloses the method of claim 72, further comprising: receiving input activating the displayed control; and in response to receiving the input, contemporaneously with receiving the input, sending to a server a notification identifying the mobile device that reflects receiving the input (para 66, monitoring device 102  identifying a start and end of a mobility event based on the sequence of captured motion data, para 73, communication node 104  include an identifier of the monitoring device 102 that generated monitoring device data 284, para 75, computing device 106 analyzes data to identifying events that indicate potential health concerns).
Regarding claim 74, Chamberlain discloses the method of claim 72, further comprising displaying a control that can be activated to indicate that the person associated with the mobile device will not undertake to provide assistance in the identified location (para 79, communication node 104, it is identifier as a potential wakeup event, para 38, communication node 104  determine a signal strength indicative of the distance between the communication node 104 and the monitoring device 102 and/or location  of the monitoring device 102, para 50, alarm element 164 may include a light emitting diode (LED) that may be activated by the processing device 156 to indicate the occurrence of an alarm condition).
Regarding claim 75, Chamberlain discloses the method of claim 74, further comprising: receiving input activating the displayed control that can be activated to indicate that the person associated with the mobile device will not undertake to provide assistance in the identified location; and in response to receiving the input (para 38, communication node 104  determine a signal strength indicative of the distance between the communication node 104 and the monitoring device 102 and/or the location of the monitoring device 102), 
contemporaneously with receiving the input, sending to a server a notification identifying the mobile device that reflects receiving the input (para 28, monitoring device communicate with communication node in response to detecting beginning of mobility event, para 77, In response to the alert, patient take an action to clear the alert).
Regarding claim 76, Chamberlain discloses the method of claim 72, further comprising: receiving first input activating the control; and in response to receiving the first input, displaying a second control that can be activated to indicate that the person associated with the mobile device has completed a visit to the identified location (para 77, In response to the alert, the patient may take an action to clear the alert. If, however, the patient does not clear the alert within a response time period, a second alert may be generated. The second alert may be directed to a secondary user associated with the patient, claim 18 of Chamberlain  responsive to determining that the patient has not responded to the alert within a response time period, generating a second alert directed to a secondary user associated with the patient).
Regarding claim 77, Chamberlain discloses the method of claim 76, further comprising: receiving input activating the second control; and in response to receiving the input activating the second control, displaying a survey seeking information about the visit to the identified location (para 50, alarm element 164 may include a light emitting diode (LED) that activating by the processing device 156 to indicate occurrence of an alarm condition, para 75, computing device 106 analyzes the data to identify events that may indicate potential health concerns, wandering during the night, frequent bathroom visit, para 88, mobility events classified as bathroom visit based on time value and duration value and classification is also based on a preceding mobility event).
Regarding claim 78, Chamberlain discloses the method of claim 77, further comprising: receiving input responding to the survey; and sending to a server a representation of the input responded to the survey (para 88, mobility events may be classified as bathroom visit based on time value and duration value and classification is also based on a preceding mobility event).
Regarding claim 79, Chamberlain discloses the method of claim 72, wherein the resident of the residential facility is predicted to be in need of assistance based, at least in part, on one inference rule selected from a plurality of inference rules (para 88, Based on the comparison and/or the other factors described above, the mobility event classified as a different types of visit, para 32, mobility events classified as bathroom visits, for example, and an alert may be generated if the number of mobility events classified as bathroom visits exceeds a threshold).
Regarding claim 80, Chamberlain discloses a system, comprising: one or more processors; and memory storing contents that, when executed by the one or more processors (FIG. 1, mobility aid monitoring system, para 046, processing device 156 includes one or more devices that are capable of executing instructions, instructions stored by the memory device 158, to perform various tasks associated with mobility-aid monitoring, para 115, computing device 950 include tablet computer, mobile computing device (such as a smart phone , an iPod® or iPad® mobile digital device, or other mobile devices), or other devices configured to process digital instructions), cause the system to perform actions comprising: 
displaying information identifying a location in which a resident of the residential facility is predicted, on a basis of output from sensors near the location, to be in need of assistance (para 44, alert generated upon detecting that mobility aid has fallen over,  para 67, computing device 106  generate a user interface that displaying various types of information during the course of an ongoing mobility event); and 
displaying a control that can be activated to indicate that a person associated with the mobile device is undertaking to provide assistance in the identified location (para102, computing device 108  displaying through user interface screen 480 to allow a user to view and interact with data from the monitoring device 102, para 105, mobility event data displaying during or after a mobility event).
Even though Chamberlain discloses computing device 950 include a desktop computer, a laptop computer, a tablet computer, a mobile computing device (such as a smart phone , an iPod® or iPad® mobile digital device, or other mobile devices), or other devices configured to process digital instructions to detect conditions [0115], In analogous art, Ribble more specifically discloses displaying control that can be activated to indicate that a person is undertaking to provide assistance in the identified location (paragraph 0027, processor 100 output information, automatically based on adverse event occurrence information, paragraph 0043, egress profile can be learned over time by monitoring person and identifying common characteristics or patterns that precede person attempting to egress, paragraph 0049-0050, value is determined based on statistical analysis of historical data sets showing prior events, FIG. 7 is a flow chart of a procedure for predicting when a person is going to egress, conditions sensed by and determined based on statistical analysis of historical data sets showing prior events, and based on historical data, identify when a person is likely to egress).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system configured to determine when an occupant supported on a person support structure is going to egress disclosed by Chamberlain to detecting patient movement on, exit from, or impending exit from a patient support system such as a hospital bed  as taught by Ribble for caregiver to remotely monitor patient movement relative to a reference load cell distribution, impending patient exit from bed [Ribble, Abstract].
Regarding claim 81, Chamberlain discloses the system of claim 80, the actions further comprising: receiving input activating the displayed control; and in response to receiving the input, contemporaneously with receiving the input, sending to a server a notification identifying the mobile device that reflects receiving the input (para 66, monitoring device 102  identifying start and end of a mobility event based on sequence of captured motion data, para 73, communication node 104  include an identifier of monitoring device 102  generated monitoring device data 284, para 75, computing device 106 analyzes data to identifying events indicate potential health concerns).
Regarding claim 82, Chamberlain discloses the system of claim 80, the actions further comprising displaying a control that can be activated to indicate that the person associated with the mobile device will not undertake to provide assistance in the identified location (para 79, communication node 104, it is identifier as a potential wakeup event, para 38, communication node 104  determine a signal strength indicative of the distance between the communication node 104 and the monitoring device 102 and/or location  of the monitoring device 102, para 50, alarm element 164  include a light emitting diode (LED) that may be  activated by the processing device 156 to indicate the occurrence of an alarm condition).
Regarding claim 83, Chamberlain discloses the system of claim 82, the actions further comprising: receiving input activating the displayed control that can be activated to indicate that the person associated with the mobile device will not undertake to provide assistance in the identified location (para 38, communication node 104  determine a signal strength indicative of the distance between the communication node 104 and the monitoring device 102 and/or the location  of the monitoring device 102); and 
in response to receiving the input, contemporaneously with receiving the input, sending to a server a notification identifying the mobile device that reflects receiving the input (para 28, monitoring device may communicate with the communication node in response to detecting the beginning of mobility event, para 77, In response to the alert, the patient may take an action to clear the alert).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689